                               Case 2:18-cv-03780-JAT Document 23 Filed 06/03/19 Page 1 of 4



                      1        THORPE SHWER, P.C.
                               William L. Thorpe (No. 005641)
                      2        André H. Merrett (No. 020889)
                               3200 North Central Avenue, Suite 1560
                      3        Phoenix, Arizona 85012-2441
                               Telephone: (602) 682-6100
                      4        Email: docket@thorpeshwer.com
                               Email: wthorpe@thorpeshwer.com
                      5        Email: amerrett@thorpeshwer.com
                      6        Attorneys for Petitioner
                      7        TOWARDS JUSTICE
                               David H. Seligman
                      8        1410 High Street, Suite 300
                               Denver, Colorado 80218
                      9        Telephone: (720) 441-2236
                               Email: david@towardsjustice.org
                     10
                               Attorneys for Respondents
                     11
THORPE SHWER, P.C.




                     12                         IN THE UNITED STATES DISTRICT COURT

                     13                               FOR THE DISTRICT OF ARIZONA

                     14        O.P.E.N. America, Inc., d/b/a                NO. 2:18-cv-03780-JAT
                               OpenWorks,
                     15
                                                    Petitioner,             JOINT CASE MANAGEMENT PLAN
                     16
                               v.
                     17
                               Ruth, LLC, a Colorado limited liability
                     18        company; and Ruth Mark, an
                               individual,
                     19
                                                    Respondents.
                     20
                     21
                     22             Pursuant to this Court’s Order filed May 23, 2019 (Doc. 22), the parties, through
                     23   undersigned counsel, Order, herby submit this Joint Case Management Report.
                     24   I.           MEETING OF COUNSEL AND PREPARATION OF REPORT
                     25             All counsel of record for the parties participated in a telephonic conference on May

                     26   29 and June 2, 2019. As a result of those calls and subsequent consultation, the parties have

                     27   agreed to propose the following schedule to this Court.

                     28
                               Case 2:18-cv-03780-JAT Document 23 Filed 06/03/19 Page 2 of 4



                      1   II.             DISCOVERY
                      2              The parties propose a deadline for the completion of all discovery of September 6,

                      3   2019. Discovery will be limited to issues regarding personal jurisdiction in Arizona,

                      4   contract formation, and unconscionability (including effective vindication). Further, the

                      5   parties propose the following discovery limits:

                      6                                Up to three (3) depositions per side;

                      7                                Up to 10 requests for production per side, to be responded to within

                      8                                 20 days of service;

                      9                                Up to 3 subpoenas duces tecum to non-parties reasonably believed to

                     10                                 have relevant documents in their possession, custody or control;

                     11                                Up to 10 interrogatories per side, to be responded to within 20 days of
THORPE SHWER, P.C.




                     12                                 service;1 and

                     13                                Up to 10 requests for admissions per side.

                     14   III.            MOTIONS
                     15              On or before September 13, 2019, Petitioner will file its Motion to Compel
                     16   Arbitration Pursuant to 9 U.S.C. § 4 and Respondents may renew their motions to dismiss
                     17   for lack of personal jurisdiction and any motion to dismiss based on the first-to-file rule by
                     18   that same date. The parties further agree that they may also file a motion for summary

                     19   judgment in this action if appropriate by this date.

                     20   IV.             TRIAL AND MOTIONS IN LIMINE
                     21              The parties will be ready for trial of this matter on November 18, 2019 or December

                     22   9, 2019. The parties anticipate that trial will last two (2) days. The parties further propose

                     23   that all motions in limine will be due 21 days before the trial date, with responses thereto

                     24   due 7 days before trial. In their Objection to Petition to Compel Arbitration Pursuant to 9

                     25   U.S.C. § 4 and Motion to Dismiss Pursuant to Fed. R. Civ. P. 12(b)(2) (the “Objection”)

                     26   (Doc. 14), Respondents requested a jury trial in this matter pursuant to 9 U.S.C. § 4. See

                     27   Objection at p.7 n.2. Respondents renew that request here.

                     28   1
                              The parties agree that all written discovery and responses thereto shall be served by email.

                                                                                       2
                          9095916
                             Case 2:18-cv-03780-JAT Document 23 Filed 06/03/19 Page 3 of 4



                      1             RESPECTFULLY SUBMITTED this 3rd day of June 2019.
                      2
                      3                                           THORPE SHWER, P.C.
                      4
                                                                  By /s/ William L. Thorpe
                      5                                              William L. Thorpe
                                                                     André H. Merrett
                      6
                                                                      Attorneys for Petitioner
                      7
                      8                                           TOWARDS JUSTICE
                      9
                                                                  By /s/ David Seligman
                     10                                              David Seligman
                     11                                               Attorneys for Respondents
THORPE SHWER, P.C.




                     12
                     13
                     14
                     15
                     16
                     17
                     18
                     19
                     20
                     21
                     22
                     23
                     24
                     25
                     26
                     27
                     28

                                                                  3
                          9095916
                             Case 2:18-cv-03780-JAT Document 23 Filed 06/03/19 Page 4 of 4



                      1                                  CERTIFICATE OF SERVICE
                      2
                      3             I hereby certify that on this 3rd day of June 2019, I caused the foregoing document
                      4   to be filed electronically with the Clerk of Court through the CM/ECF System for filing;
                      5   and served on counsel of record via the Court’s CM/ECF system and U.S. Mail to:
                      6
                      7                                        David H. Seligman
                                                                Towards Justice
                      8                                    1410 High Street, Suite 300
                                                            Denver, Colorado 80218
                      9                                    Attorneys for Respondents

                     10
                     11                                                      /s/ Joan Peralta
THORPE SHWER, P.C.




                     12
                     13
                     14
                     15
                     16
                     17
                     18
                     19
                     20
                     21
                     22
                     23
                     24
                     25
                     26
                     27
                     28

                                                                         4
                          9095916
